Citation Nr: 0714267	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-28 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a higher initial rating for a service-
connected low back disability, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board Remand of July 2005.  This matter 
was originally on appeal from a May 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.  

The veteran testified before the undersigned Acting Veteran's 
Law Judge at a central office hearing in April 2005; a 
transcript is of record. 

The veteran initially appealed the issue of entitlement to a 
10 percent disability rating based on multiple, 
noncompensable, service-connected disabilities.  In an 
October 2006 rating decision, the RO granted compensable 
evaluations for several of the veteran's service-connected 
disabilities and that issue is no longer before the Board.
  

FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  As relevant to the schedule for rating spine disabilities 
in effect prior to September 2003, the medical evidence does 
not show that the veteran's low back disability was 
productive of severe limitation of motion; or, severe listing 
of the whole spine, marked limitation of forward bending in 
standing position, or abnormal mobility on forced motion.  

3.  As relevant to the schedule for rating spine disabilities 
from September 2003, the medical evidence shows that forward 
flexion of the thoracolumbar spine was to 45 degrees and that 
there was no ankylosis of the entire thoracolumbar spine.   

4.  The competent medical evidence does not show that the 
veteran has intervertebral disc syndrome marked by 
incapacitating episodes.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for service-connected low back disability have not been met 
or approximated.  38 U.S.C.A. §§ 1155, 5107, 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59 (2006); 38 C.F.R. § 4.71a, Diagnostic Code 
5293, 5295 (2003), 5237, 5243 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) defines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in November 2002, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to a higher rating for his service-
connected low back disability.  The RO advised the veteran of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  

The RO also requested that the veteran provide enough 
information about records to support the claim so that the RO 
could obtain them on his behalf.  The RO also requested that 
the veteran send the evidence as soon as possible.  The Board 
finds that this request was sufficiently broad to comply with 
the requirement that VA request that the veteran send "any 
evidence in his possession" and the absence of such explicit 
language has not harmed the veteran.  

In correspondence dated in March 2006, the AMC informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The AMC 
also explained how the disability rating and effective date 
is to be determined.  The Board finds that in issuing this 
letter, the AMC has satisfied the requirements of 
Dingess/Hartman.

The Board recognizes that the veteran may not have received 
fully satisfactory notice under the VCAA prior to the 
original decision on appeal as required by Pelegrini II, but 
finds that such a violation has resulted in no prejudice.  
After the veteran had been provided with satisfactory notice, 
the issue was reconsidered.  The AMC issued a supplemental 
statement of the case (SSOC) in October 2006 explaining the 
reasons for assigning a rating of no more than 20 percent.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  

The Board also finds that VA has fulfilled the duty to 
assist.  In response to the Board's June 2005 remand, the RO 
scheduled the veteran for a VA spine examination, which the 
record reflects was conducted in July 2005.  The veteran was 
also provided with the opportunity to present testimony at 
his central office hearing in April 2005.  In the June 2005 
remand, the Board requested that VA assist in obtaining 
chiropractic treatment records from Dr. G.W.  These records 
have been associated with the claims file.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Accordingly, the Board will proceed with 
appellate review.

Evidence

In an April 1994 radiology report from the Dover Air Force 
Base, Dr. D.S. reported that x-rays of the lumbar spine 
showed slight loss of disc space height at L4-L5, without 
radiographic suggestion of discogenic degeneration.

In a November 2002 VA General Medical Examination report, Dr. 
D.S. reported the following upon conducting an examination.  
There were no paraspinal muscle spasms or deformity of the 
lumbar spine.  Also in the lumbar spine, flexion was to 60 
degrees, extension to 30 degrees, rotation to 25 degrees, and 
lateral flexion to 10 degrees.  Neurological, motor status 
coordination and reflexes were normal.  Sensory system was 
normal.  The diagnosis was lumbar sprain with strain.

In a second November 2002 VA General Medical Examination 
report, Dr. D.S. reported the following.  Neurological, motor 
status coordination and reflexes were normal.  Lumbar spine 
examination revealed no evidence of muscle spasm, no 
deformity, and a normal range of motion.  The veteran had no 
history of sciatica.  

In a radiological examination report from Dover Air Force 
Base, dated in May 2003, Dr. J.B. stated that x-rays showed 
straightening of the normal lumbar curvature, which suggested 
a component muscle spasm.  X-rays also revealed focal 
degenerative changes at the L4-L5 level with anterior and 
posterior osteophyte formation and intervertebral space 
narrowing.  Sacroiliac joints and paraspinal soft tissues 
were within normal limits.  Surgical clips were seen in the 
right upper quadrant and a single surgical clip and 
phleboliths were seen in the lower pelvis region.  

Chiropractic records from Dr. G.W., dated from July 1994 to 
January 2001, reflected that the veteran received treatment 
on four occasions during that time.  The records show that 
the veteran complained of low back pain that began in service 
while lifting heavy objects.  According to the records, the 
veteran described the pain as a "shooting" pain that 
radiated into the left buttock.  

At the veteran's hearing before the Board in April 2005, he 
reported that he experienced symptoms associated with his 
back disability when he sat for extended periods or attempted 
to lift anything heavy.  The veteran also described a 
tingling in his hips and a "splitting" headache when he 
bent backwards.  

In a May 2006 statement from the veteran, he reported that 
his low back pain became severe while serving in Operation 
Desert Shield.  The veteran described the back pain as 
constant, varying from low to extreme, and shooting down into 
his legs.  The veteran also stated that his pelvis area 
became tingly and numb and that he experienced headaches when 
he hyper extended his back.  

In a July 2006 VA examination report, Dr. B.P. reported the 
following subjective symptoms as relayed by the veteran.  
Pain relievers provided some relief for the back pain, but 
physical therapy did not.  The symptoms had continued to 
worsen.  The back pain was sharp and occasionally radiated 
into the bilateral lower extremities.  Pain was generally a 
5/10, but during monthly flare-ups, a 10/10.  Flare-ups 
lasted one week.  He reported weakness in his back, and 
occasionally uses a corset.  The veteran denied numbness, 
bowel or bladder complaints, or erectile dysfunction.  He 
indicated that his walking tolerance was one mile or 20 
minutes.

On physical examination, Dr. B.P. noted the following.  
Posture was normal and gait was non-antalgic.  Range of 
motion in the thoracolumbar spine was as follows: forward 
flexion to 45 degrees with complaints of pain throughout, 
extension to 15 degrees with pain throughout, lateral flexion 
to 20 degrees bilaterally with pain at the end of the range, 
and lateral rotation to 30 degrees bilaterally with pain at 
the end of the range.  There would be some decrease with 
repetitive use and during flare-ups.  It was not possible to 
quantify the exact limitation in degrees according to Dr. 
B.P.  Sensation was intact to light touch in the bilateral 
lower extremities.  Muscle stretch reflex was 2+ bilaterally 
in the lower extremities.  Lasegue's and Waddell signs were 
negative.  There were no incapacitating episodes in the past 
12 months.  Previous x-rays of the lumbar spine have 
demonstrated degenerative changes at the L4-L5 level with 
osteophyte formation and intervertebral disc space narrowing.  
Dr. B.P. diagnosed chronic low back pain and degenerative 
changes of the lumbar spine.  

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.1 
(2006).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise the lower evaluation will be assigned.  38 
C.F.R. § 4.7 (2006).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise the lower evaluation will be assigned.  38 C.F.R. § 
4.7 (2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).  

The veteran filed the increased rating claim in February 
2003.  During the course of this appeal, the regulations 
controlling low back disabilities were amended, effective 
September 26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004-2005)).  These 
changes affected all spine disabilities with the exception of 
intervertebral disc syndrome, which had previously been 
amended in August 2002, and effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54,345-54,349 (August 22, 2002) (38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  

When the regulations concerning entitlement to an increased 
rating have changed during the course of an appeal, the 
veteran is entitled to resolution of his or her claim under 
the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.  Here, intervertebral disc syndrome has 
been shown by the evidence.  However, because the veteran 
filed his claim after the criteria for intervertebral disc 
syndrome had been amended, only the amended criteria for that 
disability will be considered.  The SOC shows that the RO 
considered the veteran's low back disability under the 
appropriate old and new rating criteria.  

The veteran's service-connected low back disability is 
currently rated as a lumbosacral strain, pursuant to 
Diagnostic Code 5237 of the new criteria.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2006).  The veteran is assigned a 20 
percent rating under that code.  

In evaluating the veteran's service-connected low back 
disability, the Board first considers the old criteria.  
Under the rating criteria in effect prior to September 26, 
2003, a lumbosacral strain was rated pursuant to Diagnostic 
Code 5295.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  
Under that code, a higher rating of 40 percent is warranted 
for severe lumbosacral strain with listing of the whole spine 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.  

The competent medical evidence fails to show that the old 
criteria for a 40 percent rating for "severe" lumbosacral 
strain have been met.  The clinical findings reported in the 
July 2006 VA examination report do not show that the 
veteran's low back disability is productive of listing of the 
whole spine to the opposite side.  At that examination, the 
veteran did not demonstrate marked limitation of forward 
bending in the standing position, but instead was able to 
flex to 45 degrees.  The veteran's low back disability also 
does not produce abnormal mobility on forced motion.  None of 
the other medical records, including the chiropractic records 
and the prior VA General Medical Examination reports, include 
any clinical findings inconsistent with those reported in the 
July 2006 VA examination report.    

As for other potentially applicable diagnostic codes of the 
old schedule, the medical evidence does not support a rating 
higher than 20 percent.

Under the old schedule, a rating of 40 percent is warranted 
for severe limitation of motion of the lumbar spine.  38 
C.F.R. § 4.72, Diagnostic Code 5292 (2003).  A rating of 20 
percent is warranted for moderate limitation of motion of the 
lumbar spine.  The words "severe" and "moderate" in 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002), are not defined 
in the old regulations, but guidance can be obtained from the 
amended regulations.  Normal flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  38 
C.F.R. § 4.71a, Note (2) (2006).  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion for the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note 
(2) (2006).  

Although the evidence shows limited motion of the lumbar 
spine, such limitation does not warrant a higher rating.  At 
the July 2006 VA examination, range of motion of the 
veteran's thoracolumbar spine consisted of flexion to 45 
degrees, extension to 15 degrees, bilateral rotation to 30 
degrees, and bilateral lateral flexion to 20 degrees.  The 
report also noted complaints of pain with motion.  The VA 
examination conducted in November 2002 noted a range of 
motion in the lumbar spine consisting of forward flexion to 
60 degrees, extension to 30 degrees, rotation to 25 degrees, 
and lateral flexion to 10 degrees.  A second VA examination, 
conducted in November 2002, noted that the range of motion in 
the veteran's lumbar spine was normal.  While these values 
reflect a limited range of motion, such limitations are taken 
into account in the 20 percent rating and are not so severe 
as to warrant an increase.  Moreover, these values do not 
reflect a severe limitation of motion, even when one 
considers the effects of pain on motion and functional loss. 
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  

The Board has considered all other potentially applicable 
diagnostic codes for spine disabilities under the old 
criteria, but finds that none of them provide a basis for a 
rating in excess of the already assigned 20 percent.  
Specifically, the medical evidence is negative for evidence 
of a fracture or ankylosis of the spine.  Thus, ratings under 
Diagnostic Codes 5285 and 5286 are not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286 (2003).

The Board now considers the amended criteria for 
intervertebral disc syndrome, effective September 23, 2002, 
and for all other spine disabilities, effective September 26, 
2003.  

Under the new criteria, intervertebral disc syndrome is to be 
evaluated under either the General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a, General Rating Formula, 
Note (6) (2006).  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is found in Diagnostic Code 5243.  
Under that code, if there are incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months, a 60 percent evaluation is warranted.  With 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2006).  

Note (1) provides that for purposes of evaluation under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.  

Note (2) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Disease and Injuries of the 
Spine, whichever methods results in a higher evaluation for 
that segment.  Id.  

Under the new criteria, all disabilities of the thoracolumbar 
spine are to be rated under the General Rating Formula for 
Diseases and Injuries of the Spine (unless intervertebral 
disc syndrome is rated based on incapacitating episodes).  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  
Under General Rating Formula, a 40 percent rating requires 
evidence of forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, General 
Rating Formula, (2006).  

Under the amended schedule, any associated neurologic 
abnormalities, including, but not limited to bowel or bladder 
impairment, are to be evaluated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1) (2006).        

The evidence fails to show that a higher rating is warranted 
for the veteran's service-connected low back disability based 
on either the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes or the General Rating 
Formula.

Regarding the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, there is no evidence of 
physician prescribed bed rest.  As this is a necessary 
element for a rating under that formula, VA cannot assign a 
rating thereunder. 

The General Rating Formula also does not provide for a higher 
rating than that already assigned.  The evidence does not 
show that forward flexion of the thoracolumbar spine was 30 
degrees or less.  To the contrary, the medical evidence 
showed forward flexion to be to 45 degrees.  Additionally, 
the evidence is negative for any findings of ankylosis of the 
entire thoracolumbar spine.  As such, the criteria for a 
rating in excess of 20 percent for a lumbar spine disability 
have not been shown under the General Rating Formula.

The Board has considered whether a higher rating for the 
veteran's lumbosacral strain is warranted on the basis of 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Here, while 
the veteran has complained of pain on motion and repeated 
motion, an increased rating is not warranted for this 
symptomatology - based on Deluca and 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The Board notes that pain has been taken into account 
in assigning the percentage evaluation for this disorder.  

The Board has also considered whether a separate rating for 
neurologic manifestations is warranted for the veteran's 
intervertebral disc syndrome, but finds that it is not.  
Although the veteran has complained of "tingling" in his 
pelvis, the record reflects that he denied numbness and bowel 
or bladder dysfunction.  The competent objective medical 
evidence also fails to show any neurologic abnormalities 
warranting a separate evaluation.  Instead, all three VA 
examination reports reflected that there were no neurological 
abnormalities detected during the examinations.  

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected low back disability 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2006).  In the instant case, to the extent that 
the veteran's service-connected low back disability 
interferes with his employability, the currently assigned 
rating adequately contemplates such interference, and there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

As the preponderance of the evidence is against the veteran's 
increased rating claim, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
a service-connected low back disability is denied.


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


